Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,284,214. Although the claims at issue are not identical, they are not patentably distinct from each other because for example independent claim 1 of the current application combined with dependent claim 6 is an obvious variation of claim 1 of U.S. Patent No. 11,284,214.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
--(US 2004/0117044A1) to Konetski et al. discloses multi-channel media applications support with channel-to connector mapping which teaches: [0021] An information handling system supports multiple media applications that each provide multi-channel outputs. For example, in one embodiment, the information handling system includes a media card, such as an audio accelerator card, configured as part of a personal computer. The media card supports processing of audio files from several multi-channel applications, such as home theater surround sound applications and multi-zone playback applications. Media applications supported by the information handling system each provide a number of audio channels, and the total number of audio channels from all media applications often exceeds the number of output jacks supported by the media card. Thus, the media card is user configurable to allow the user to select which media application will provide audio channels and map the channels to output connectors. In one embodiment, the user can map the selected channels to specific jacks, which is particularly useful if the application is a multi-zone application and the jacks are associated with specific zones. The description of the example embodiments below contains more specific details and operational information for various information handling systems.
--(US 2009/0169030A1) to Inohara discloses audio signal receiving apparatus, audio signal receiving method and audio signal transmission system which teaches: [0189] The connection control portion of the wireless amplifier to which the headphones are connected gives a notification indicating a connection of the headphones to the connection control portion of the master unit. Receiving the notification, the connection control portion of the master unit outputs the notified information to the transmission control portion, and the transmission control portion stops speaker output of the main room. Further, the transmission control portion of the master unit changes the channel mapping. As a result, all of the speakers of the sub-slave units connected to the master unit stop output, and a sound in which all components are down-mixed is output to the headphones. It is also possible to listen to a playback sound using the headphones in the master unit and the slave unit at the same time.
--(WO 2012/053974A2) to Chin Soon discloses wearable voice playback device which teaches: [007] In one embodiment, the present invention provides a wearable voice playback device for use with a music/song media player, which has a 3-band audio output socket, said voice playback device comprising: a housing, which encases a microcontroller, a microphone and a battery, with said microphone and batten' being connected separately to said microcontroller; a pair of ear-pieces extending from said housing; and a 4-band audio jack extending from said housing, with said 4-band audio jack being connectable with said 3- band audio socket of said music/song media player, wherein a band4 of said 4-band audio jack is controlled by a band4 control switch; whereby, when said microcontroller is turned on, said wearable voice playback device allows a user to listen to both own voice and music/song as user sings along into said microphone.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651